 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH DANIEL NEVIS,                            No. 2:17-CV-2295-JAM-AC
12                      Plaintiff,
13           v.                                       ORDER
14    RIDEOUT MEMORIAL HOSPITAL, et
      al.,
15
                        Defendants.
16

17

18                 Plaintiff, who is proceeding with retained counsel, brings this civil action. The

19   parties appeared before the undersigned on May 27, 2021, at 9:30 a.m., for a settlement

20   conference. Good cause appearing therefor, the matter is set for a continued settlement

21   conference between Plaintiff and Defendant National Railroad Passenger Corporation before the

22   undersigned on June 29, 2021, at 10:00 a.m. The continued settlement conference will be

23   conducted via Zoom.

24                 IT IS SO ORDERED.

25

26   Dated: June 2, 2021
                                                          ____________________________________
27                                                        DENNIS M. COTA
28                                                        UNITED STATES MAGISTRATE JUDGE
                                                      1
